EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of May 9, 2007,
(“Effective Date”), by and between Thomas M. Arnost, residing at 5226 Shoshone
Avenue, Encino, California 91316, (“Employee”), and Equity Media Holdings
Corporation, a Delaware corporation (“Company”).

WITNESSETH:

WHEREAS, pursuant to the closing of the merger between Coconut Palm Acquisition
Corporation and Equity Broadcasting Corporation, pursuant to that certain
Agreement and Plan of Merger dated April 7, 2006, as amended on May 5, 2006 and
September 14, 2006, the Company desires to employ Employee and to assure
Employee’s continued employment by the Company on the terms and conditions of
this Agreement, and Employee desires to be employed by the Company on the terms
and condition of this Agreement; and

WHEREAS, the Company recognizes that Employee has a great deal of knowledge,
experience and expertise in the broadcasting industry and anticipates that
Employee will contribute to the future growth and success of the broadcasting
business of the Company;

NOW, THEREFORE, in consideration of Employee’s employment with the Company, the
mutual covenants contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which the Company and Employee
acknowledge, Employee and the Company agree as follows:

1. Position; Duties. Employee shall serve as the President/Chief Executive
Officer of the Broadcast Station Group and President of the RTN Station Group.
Employee’s primary office, and the primary office of one (1) administrative
assistant whom the Company will hire to assist Employee in his duties, will be
in Los Angeles, California, though Employee will also perform services as
appropriate in/from the Little Rock, Arkansas, South Florida and New York
offices. The primary office in Los Angeles, California, will be in Univision
Communications, Inc.’s (“Univision”), office space in Los Angeles, California,
leased from Univision by the Company on such terms as may be mutually-agreed by
Univision and the Company. Employee agrees to perform faithfully and diligently
the job duties and to carry out the responsibilities of that position and such
other duties and responsibilities traditionally associated with such position as
may be determined by the CEO of the Company. Employee may perform his job
duties, as appropriate, from his home office in Encino, California. Employee’s
duties may include, but are not limited to:

(a) managing the Spanish- and English-language station sales efforts;

(b) managing the General Sales Managers and General Managers at the individual
stations;

 

1 of 16

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

(c) developing short and long term strategic plans to have the Company’s station
sales meet growth and profitability objectives;

(d) providing strategic advice, assisting in negotiations, and conducting due
diligence on prospective station acquisition targets;

(e) assisting in interacting with internal and external constituencies,
including investors, public accountants, legal counsel and Wall Street analysts,
to keep them informed of the Company’s stations’ present and projected financial
condition;

(f) assisting in managing earnings guidance reporting; and

(g) assisting in enhancing credibility to raise capital for planned business
expansion.

2. Employee’s Effort. Employee shall faithfully and diligently perform his
duties in the capacity as an employee and in such capacity shall devote his full
working time and best efforts, skill and attention to his performance of the
position under the Agreement and to the business and interests of the Company.
Employee may serve on the board of directors, or on commitees of such board of
directors (or any similar positions), of any for-profit, charitable or civic
entity; provided, however, that Employee shall not serve on any board of
directors if such service would be inconsistent with or would interfere with his
duties and responsibilities to the Company.

3. Salary.

(a) Until such time as the Company attains a positive EBITDA, the Company shall
pay Employee a base salary (the “Salary”) of $350,000.00 per year, payable in
equal installments in accordance with the Company’s normal payroll schedule and
subject to applicable withholding and other taxes. Upon the attainment of a
positive EBITDA, the Company agrees to consult in good faith with the Employee
regarding an increase in Employee’s Salary to reflect the performance of the
Company and agrees to recommend such increase to the Compensation Committee. For
purposes of this Section 3, EBITDA shall mean, as to any fiscal year in
question, the net income of the Company, calculated based on the fiscal year–end
audited financial statements of the Company in accordance with generally
accepted accounting principles, but before application of any deductions or
increases to such net income in respect of amounts paid or accrued or received
in such fiscal year for: (a) income taxes; (b) net interest expense;
(c) depreciation; and (d) amortization of intangibles or other assets.

 

2 of 16

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

(b) In addition to the Salary, the Employee shall be entitled to an annual bonus
in respect of each fiscal year of the Company in an amount equal to:

(i)(A) For Fiscal Year 2007, up to Fifty percent (50%) of the Employee’s
then-current Salary during such fiscal year (“First-Year Bonus”), and (B) for
Fiscal Year 2008, between Fifty-One (51%) percent and 100% of the Employee’s
then-current Salary during such fiscal year (“Second-Year Bonus”); provided
however, that the Employee’s eligibility for any such First-Year Bonus and/or
Second-Year Bonus shall be subject to the attainment by the Company of certain
goals and objectives mutually agreed upon by the Employee and the Company in
respect of each fiscal year and approved by the Compensation Committee; and
provided further, that for Fiscal Year 2008, the Company shall consider, among
other factors, whether the Company has reached positive net income for the
fiscal year or is trending towards positive net income during any portion of the
fiscal year in determining the Employee’s eligibility for the Second-Year Bonus.
The parties shall endeavor in good faith to agree upon the goals and objectives
as soon as reasonably practicable following the date of this Agreement (for
2007) and within the applicable fiscal year (for 2008), as the case may be; and

(ii) For Fiscal Years 2009 and 2010, between Fifty-One (51%) percent and 100% of
the Employee’s then-current Salary during such fiscal year (“Target Bonus”),
provided however, that eligibility for any such Target Bonus shall be subject to
the attainment by the Company of positive net income during the applicable
fiscal year. The exact percentage of Target Bonus to be paid shall be
established by the Company in consultation with the Employee and approved by the
Compensation Committee.

The bonuses described in this Section shall be paid as soon as practicable
following the end of the fiscal year to which they relate, and in no event later
than the 30th day of the third month following the end of the applicable fiscal
year. Any bonuses for Fiscal Years 2007 and 2010 shall be adjusted to the
reflect the number of days during the applicable fiscal year that the Employee
is employed by the Company under this Agreement. Further, in the event that the
Company terminates the Employee’s employment without Good Cause (as defined by
Section 5(b) of this Agreement) or with Good Cause due to Death or Disability or
the Employee terminates his employment with Good Cause (as defined by
Section 5(c) of this Agreement) during any fiscal year in question, and subject
to the Employee’s execution (and non-revocation, if applicable) of the Company’s
standard waiver and release (in a form substantially similar to the waiver and
release attached to this Agreement as Exhibit A), the Employee will be eligible
for the First-Year Bonus, Second-Year Bonus, or Target Bonus, on a prorated
basis (“Prorated Bonus”), as determined at the conclusion of the applicable
fiscal year and based on the criteria delineated in Section 3(b)(i, ii). Any
Prorated Bonus will be paid on the same terms as such bonus would have been paid
had the Employee remained in the Company’s employ. In the event that the Company
terminates the Employee’s employment with Good Cause (other than for Death or
Disability) or the Employee terminates his employment without Good Cause, the
Employee shall not be deemed to have earned and shall not be entitled to payment
for any portion of any First-Year Bonus, Second-Year Bonus or Target Bonus
during the fiscal year in question.

 

3 of 16

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

(c) On the Effective Date of this Agreement, the Company will issue to Employee
options to purchase 750,000 shares of the Company’s common stock, subject to the
terms and conditions of the Employee’s Stock Option Agreement with the Company
and the 2007 Stock Incentive Plan. The options will be priced as determined by
the Compensation Committee of the Company’s Board of Directors. The options
shall vest in four equal installments of 187,500 shares each, commencing on the
Effective Date of this Agreement (“Grant Date”) and continuing on each of the
three succeeding anniversaries of the Grant Date; provided, however, that:

(1) if Employee’s employment is terminated by the Company or this Agreement is
not renewed by the Company after the initial 3-year term (on terms comparable to
the current Agreement), in both instances, for any reason other than for a
reason constituting Good Cause under Section 5(b) of this Agreement, or if the
Employee terminates his employment or does not renew this Agreement (on terms
comparable to the current Agreement), in both instances, for a reason
constituting Good Cause under Section 5(c) of this Agreement, all remaining,
unvested stock options shall vest immediately upon the earlier of such
termination or the expiration date of this Agreement;

(2) if Employee’s employment is terminated by the Company or this Agreement is
not renewed by the Company after the initial 3-year term (on terms comparable to
the current Agreement), in both instances, for a reason constituting Good Cause
under Section 5(b), or if the Employee terminates his employment or does not
renew this Agreement (on terms comparable to the current Agreement), in both
instances, for any reason other than for a reason constituting Good Cause under
Section 5(c) of this Agreement, all remaining, unvested options shall expire
immediately upon the earlier of such termination or the expiration date of this
Agreement.

4. Benefits.

(a) The Company shall notify Employee on or about the beginning of each calendar
year with respect to the holiday schedule (including the Company’s policy for
allowing personal holidays) for the coming year, and the Employee shall be
entitled to take advantage of such holidays in accordance with the Company’s
policies.

(b) Employee shall accrue twenty-five (25) paid vacation days each calendar
year, to be taken at such times as the Employee and the Company shall mutually
determine and provided that no vacation time shall significantly interfere with
the duties required to be rendered by the Employee under this Agreement. Any
vacation time not taken by the Employee during any calendar year may be carried
forward into any succeeding calendar year to a maximum of two times the
Employee’s yearly vacation accrual, at which time Employee shall cease to accrue
further vacation benefits until the unused vacation accrued drops below the
maximum.

 

4 of 16

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

(c) Employee shall be entitled to sick leave and emergency leave according to
the regular policies and procedures of the Company. Additional sick leave or
emergency leave over and above paid leave provided by the Company, if any, shall
be unpaid and shall be granted in accordance with applicable local, state, or
federal laws or, if no such law is applicable, at the discretion of the CEO of
the Company.

(d) The Employee shall be entitled to participate in other employee benefits
plans of the Company which are available to similarly-situated executives,
including all health and welfare plans, subject to the terms and conditions of
such plans as may be in effect from time to time. Employee shall be responsible
for payment of any federal or state income tax imposed upon these benefits.
Nothing in this Agreement shall preclude the Company from amending or
terminating any such plan at any time.

(e) Employee shall be entitled to reimbursement for all reasonable expenses,
including travel and entertainment expenses and administrative expenses
attendant to performing services from his Encino, California, home office,
incurred by Employee in the performance of Employee’s duties. Employee will
maintain records and written receipts as required by the Company’s policy and
reasonably requested by the Company to substantiate such expenses.

(f) Employee shall be entitled to participate in any Company stock option plan,
as may be in effect from time to time, in accordance with the terms and
conditions of any such plan. Nothing in this Agreement shall preclude the
Company from amending or terminating any such plan at any time.

5. Term; Termination. Except for earlier termination as provided in this
Section 5, Employee’s employment under this Agreement shall commence on the
Effective Date and shall terminate effective upon the close of business on the
third anniversary of the Effective Date (the “Expiration Date”), unless extended
by written agreement of the parties in a separate instrument provided to the
other party no later than three (3) months prior to the applicable Expiration
Date. In addition, Sections 7 through 12 of this Agreement shall survive the
expiration or termination of the Employee’s employment and shall survive the
expiration or termination of this Agreement (pursuant to this Section 5 or
otherwise), in accordance with the terms of such Sections.

(a) Termination with Notice by Either Party. The Company or Employee may
terminate this Agreement for any reason or no reason upon sixty (60) days prior
written notice to the other.

(i) If the Company terminates the employment of Employee without “Good Cause”
(as herein defined) or the Employee terminates his employment with “Good Cause”
(as herein defined), and subject to the Employee’s execution (and
non-revocation, if applicable) of the Company’s standard waiver and release (in
a form substantially similar to the waiver and release attached to this
Agreement as Exhibit A), the Company shall pay Employee severance compensation,
calculated using the rate of Salary in effect as of the date of the termination
(“Severance Payments”), in an amount equal to the greater of twelve (12) months
of

 

5 of 16

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

Employee’s Salary or the amount of Employee’s Salary remaining owing under this
3-year Agreement (“Severance Period”), payable in the manner and at such times
as the Salary otherwise would have been payable to the Employee under this
Agreement were the Employee to have continued employment with the Company;
provided, however, that if at any time during the Severance Period, the Employee
obtains employment in the broadcasting industry, the Company’s obligation, if
any, to make the Severance Payments shall immediately cease. Prior to beginning
any employment, the Employee may submit a written request to the Company as to
whether, in the Company’s sole determination, the Company considers such
employment to be “in the broadcasting industry” (“Employee’s Request”). The
Employee’s Request must be in writing, dated and signed by the Employee, and
state sufficient information concerning the prospective employment as is
necessary for the Company to make a decision. The Company’s response shall also
be written and shall be rendered within a reasonable time after receipt of the
Employee’s Request.

(ii) Further, if at any time during the period that the Company is obligated to
pay severance compensation under this Agreement, the CEO of the Company
reasonably determines that the Employee has breached any obligation provided for
in Sections 7 though 12 of this Agreement, in addition to any other rights and
remedies the Company may have, the Company’s obligation to make such Severance
Payments shall immediately terminate. If the Company terminates the employment
of Employee with Good Cause or the Employee terminates his employment with the
Company without Good Cause, the Company shall not be under any obligation to pay
Employee, and Employee shall not be entitled to, any such Severance Payments.

(b) Termination for Good Cause by Company. In the case of the Company
terminating this Agreement, “Good Cause” means any one or more of the following:

(1) a material breach or default by Employee of any material term of this
Agreement (except any breach of Sections 7 through 12 or any breach or default
which is caused by the physical disability or death of Employee), which breach
or default remains uncured after twenty (20) days following the Employee’s
receipt from the Company of written notice specifying such breach or default, if
subject to cure;

(2) any breach by the Employee of any of the obligations stated in Sections 7
through 12 of this Agreement;

(3) any continuing willful failure or refusal by the Employee to perform the
material duties of his position or any material violation by the Employee of the
Company’s discrimination, harassment, or retaliation policies or procedures, as
may be established from time to time;

 

6 of 16

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

(4) any willful misconduct that is a violation of the laws, rules, regulations
or orders of any governmental agency applicable to the Company or that is
economically injurious to the Company;

(5) any breach of a fiduciary duty, as defined by applicable state law, owed by
Employee to the Company or any of its affiliates;

(6) any conviction of, withhold of adjudication as to, or plea of no contest
(nolo contendre) to a felony, other than a felony for driving under the
influence of alcohol (not involving serious bodily injury or death), or the
commission by the Employee of an act of fraud, misappropriation of funds,
embezzlement or any other crime in connection with Employee’s duties;

(7) the Employee shall be unable, or fail, to perform the essential functions of
his position, with or without reasonable accommodation, for any period of six
months, to the extent termination for such disability is in accordance with
applicable law; or

(8) the death of the Employee, in which event, any outstanding expenses, wages,
benefits, bonuses, options, or other obligations owed to the Employee at the
time of his death shall be paid to the Employee’s spouse or estate, or designee.

In the event of a termination for Good Cause, the Company will pay Employee any
outstanding expenses, wages, benefits, bonuses, options, or other obligations
owed through the date of Employee’s termination.

(c) Termination for Good Cause by Employee. In the case of the Employee
terminating this Agreement, “Good Cause” means any one or more of the following:

(1) a material breach or default by the Company of any material term of this
Agreement, which breach or default remains uncured after twenty (20) days
following the Company’s receipt from the Employee of written notice specifying
such breach or default;

(2) a change in the Employee’s title as stated by this Agreement or a material
reduction in the Employee’s duties and responsibilities under this Agreement; or

(3) a reduction in Salary.

6. Change in Control and Other Grounds Entitling Employee to Terminate. “Change
in Control” shall mean: (a) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company; (b) any consolidation or merger or other business
combination of the Company with any other entity where the shareholders of the
Company, immediately prior to the consolidation or merger or other business
combination would not, immediately after the consolidation or merger or other

 

7 of 16

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

business combination, beneficially own, directly or indirectly, shares
representing fifty percent (50%) of the combined voting power of all of the
outstanding securities of the entity issuing cash or securities in the
consolidation or merger or other business combination (or its ultimate parent
corporation, if any); or (c) the Board of Directors of the Company adopts a
resolution to the effect that a “Change In Control” has occurred for purposes of
this Agreement. Notwithstanding the foregoing, no transaction shall be deemed to
constitute a “Change in Control” for purposes of this Agreement if such
transaction involves the broadcasting industry or Royal Palm Capital Partners,
LLC, or any affiliate thereof. Upon a Change in Control, 100% of all unvested
stock options and/or restricted shares held by Employee shall immediately vest.
Upon a Change in Control, Employee shall have sixty days to give 60 days notice
of termination of employment by reason of such Change in Control, and such
termination shall be deemed having been made by Employee with Good Cause.
Nothing stated in this Section 6 shall operate to reduce or eliminate the
severance obligations of the Company to the Employee pursuant to Section 5(a) to
the extent the Company terminates the employment of Employee without Good Cause
whether in connection with a Change in Control or otherwise.

7. Confidentiality. Employee shall keep confidential, except as the Company may
otherwise consent in writing, and not divulge, communicate, disclose, or use to
the detriment of the Company or for the benefit of any other person or persons,
misuse in any way, or make any use of, except for the benefit of the Company, at
any time either during the term of this Agreement or at any time thereafter, any
Confidential Information (as defined herein). For purposes of this Agreement,
“Confidential Information” means information disclosed to the Employee or known
by the Employee as a consequence of or through the unique position of his
employment with the Company (including information conceived, originated,
discovered or developed by the Employee) prior to or after the date hereof, and
not generally or publicly known, about the Company or its business, including,
without limitation, trade secrets, knowledge, data or other information of the
Company relating to the products, processes, know how, technical data, designs,
formulas, test data, customer lists, business plans, marketing plans and
strategies, and product pricing strategies or other subject matter pertaining to
any business of the Company or any of its clients, customers, consultants,
licensees or affiliates which Employee may produce, obtain or otherwise learn of
during the course of Employee’s performance of services, including information
expressly deemed to be confidential by the Company. Employee shall not deliver,
reproduce, or in any way allow any such Confidential Information to be delivered
to or used by any third parties without the specific direction or consent of a
duly authorized representative of the Company, except in connection with the
discharge of his duties hereunder. Any Confidential Information or data now or
hereafter acquired by the Employee with respect to the business of the Company
(which shall include, but not be limited to, information concerning the
Company’s financial condition, prospects, technology, customers, suppliers,
sources of leads and methods of doing business) shall be deemed a valuable,
special and unique asset of the Company that is received by the Employee in
confidence and as a fiduciary, and Employee shall remain a fiduciary to the
Company with respect to all of such information. Notwithstanding anything to the
contrary herein, Employee shall not have any obligation to keep confidential any
information (and the term “Confidential Information” shall

 

8 of 16

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

not be deemed to include any information) that (a) is generally available to the
public through no fault or wrongful act of Employee in breach of the terms
hereof, (b) is disseminated by the Company or any of its affiliates publicly
without requiring confidentiality, (c) is required by law or regulation to be
disclosed by Employee, (d) is required to be disclosed by Employee to any
government agency or person to whom disclosure is required by judicial or
administrative process, or (e) is within Employee’s knowledge, experience and
expertise in the broadcasting industry that he possessed at the time of this
Agreement; provided that such knowledge, experience and expertise shall not be
used in violation of the restrictive covenants set forth in Sections 7 through
12 of this Agreement. This Section shall survive the expiration or termination
of the Employee’s employment and shall survive the expiration or termination of
this Agreement.

8. Return of Confidential Material. Upon the completion or other termination of
Employee’s services for the Company, Employee shall promptly surrender and
deliver to the Company all records, materials, equipment, drawings, documents,
notes and books and data of any nature pertaining to any invention, trade secret
or Confidential Information of the Company or to Employee’s services, and
Employee will not take with him any description containing or pertaining to any
Confidential Information, knowledge or data of the Company which Employee may
produce or obtain during the course of his services. This Section shall survive
the expiration or termination of the Employee’s employment and shall survive the
expiration or termination of this Agreement.

9. Non-Interference. Employee agrees that the Company has invested substantial
time, effort and expense in compiling its Confidential Information and in
assembling its present staff of personnel. In order to protect the
confidentiality of the Company’s Confidential Information, Employee agrees that
during the Applicable Non-Interference Period (as defined below), Employee shall
not do the following:

(a) approach, contact, or otherwise communicate in any way with any customer of
the Company with the use or assistance of Confidential Information of the
Company that Employee obtained during his/her employment with Company for the
purpose of engaging in or assisting others in soliciting business from that
customer;

(b) solicit, approach, counsel or attempt to induce any employee or contractor
of the Company who is then in the employ of Company to leave the employ of
Company;

(c) divert or attempt to divert from the Company any business relationship;
interfere with any business relationship of the Company; or engage in conduct
that is contrary to the Company’s business interests; or

(d) aid, assist or counsel any other person, firm or corporation to do any of
the above.

 

9 of 16

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

For purposes of this Agreement, “Applicable Non-Interference Period” shall mean
the following: the greater of the one (1) year period immediately following the
Employee’s cessation of employment with the Company for any reason or the time
period during which the Employee is eligible to receive and/or is receiving any
type of payments from the Company, severance or otherwise. This Section shall
survive the expiration or termination of the Employee’s employment and shall
survive the expiration or termination of this Agreement.

10. Other Obligations.

(a) Employee acknowledges that the Company from time to time may have agreements
with other persons, which impose obligations or restrictions on the Company made
during the course of work thereunder or regarding the confidential nature of
such work. Employee will be bound by all such obligations and restrictions and
will take all action necessary to discharge the obligations of the Company
thereunder.

(b) The Company agrees that it shall provide Employee and enter into with
Employee the Company’s standard form of indemnification agreement providing
adequate indemnification of and liability insurance for Employee to the same
extent that it provides indemnification of and liability insurance for its other
senior executives and members of the Company’s Board of Directors.

(c) Employee promises and represents that his employment with the Company is not
in conflict with any obligations he owes to any other person or entity. Employee
will notify the Company in writing before performing or causing to be performed
any work for or on behalf of the Company which appears to be in conflict with:
(1) rights of any nature owned or claimed by Employee in any invention or idea
or confidential information conceived by him prior to beginning work with the
Company; (2) rights arising out of obligations incurred by Employee prior to
beginning work for the Company; or (3) Employee’s obligations to the Company
under this Agreement. In the event of Employee’s failure to give notice of any
such conflict, the Company may conclude that no such conflict exists, and
Employee agrees, in such event, to make no claim against the Company with
respect to the use of any such invention or idea or confidential information by
the Company.

This Section shall survive the expiration or termination of the Employee’s
employment and shall survive the expiration or termination of this Agreement.

11. Trade Secrets of Others. Employee represents that his performance of all the
terms of this Agreement as employee to the Company does not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by Employee in confidence or in trust. Employee will not enter into any
agreement, either written or oral, which is in conflict with this Agreement.
This Section shall survive the expiration or termination of the Employee’s
employment and shall survive the expiration or termination of this Agreement.

 

10 of 16

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

12. Other Provisions Relating to Intellectual Property.

(a) Ownership of Developments. All copyrights, patents, trade secrets, or other
intellectual property rights associated with any ideas, concepts, techniques,
inventions, processes, or works of authorship developed or created by the
Employee during the course of performing work for the Company or its clients
(collectively, the “Work Product”) shall belong exclusively to the Company and
shall, to the extent possible, be considered a work made by the Employee for
hire for the Company within the meaning of Title 17 of the United States Code.
To the extent the Work Product may not be considered work made by the Employee
for hire for the Company, the Employee agrees to assign, and automatically
assign at the time of creation of the Work Product, without any requirement of
further consideration, any right, title, or interest the Employee may have in
such Work Product. Upon the request of the Company, the Employee shall take such
further actions, including execution and delivery of instruments of conveyance,
as may be appropriate to give full and proper effect to such assignment. The
assignment of inventions under this Agreement does not apply to an invention
which qualifies fully for protection under section 2870 California Labor Code,
to the extent applicable, which pertains to any rights Employee may have
acquired in connection with an invention, discovery or improvement that was
developed entirely on Employee’s own time for which no equipment, supplies,
facilities or trade secret information of the Company was used and (a) that does
not relate directly or indirectly to the business of the Company or to the its
actual or demonstrably anticipated research or development, or (b) that does not
result from any work performed by the Employee for the Company.

(b) Books and Records. All books, records, and accounts relating in any manner
to the customers or clients of the Company, whether prepared by the Employee or
otherwise coming into the Employee’s possession, shall be the exclusive property
of the Company and shall be returned immediately to the Company on termination
of the Employee’s employment hereunder or on the Company’s request at any time.

(c) Definition of Company. Solely for purposes of Sections 7 through 12, the
term “Company” also shall include any existing or future subsidiaries or
affiliates of the Company that are operating during the time periods described
herein and any other entities that directly or indirectly, through one or more
intermediaries, control, are controlled by or are under common control with the
Company during the periods described herein.

(d) Acknowledgment by the Employee. The Employee acknowledges and confirms that:
(1) the restrictive covenants contained in Sections 7 through 12 are reasonably
necessary to protect the legitimate business interests of the Company; and
(b) the restrictions contained in Sections 7 through 12 (including without
limitation the length of the term of such provisions) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Employee further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained in
Sections 7 through 12

 

11 of 16

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

will not cause him any undue hardship, financial or otherwise, and that
enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors. The Employee acknowledges and confirms that his special knowledge of
the business of the Company is such as would cause the Company serious injury or
loss if he were to use such ability and knowledge to the benefit of a competitor
or were to compete with the Company in violation of the terms of Sections 7
through 12. The Employee further acknowledges that the restrictions contained in
Sections 7 through 12 are intended to be, and shall be, for the benefit of and
shall be enforceable by, the Company’s successors and assigns. The Employee
acknowledges that his obligations under Sections 7 through 12 of this Agreement
are independent of any obligation the Company might owe to him, whether under
this Agreement or otherwise.

(e) Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of Sections 7 through 12 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of Sections 7 through 12 within the jurisdiction of such
court, such provision shall be interpreted and enforced as if it provided for
the maximum restriction permitted under such governing law.

(f) Extension of Time. If the Employee shall be in violation of any provision of
Sections 7 through 12, then each time limitation set forth in Sections 7 through
12 shall be extended for a period of time equal to the period of time during
which such violation or violations occur. If the Company seeks injunctive relief
from such violation in any court, then the covenants set forth in these Sections
7 through 12 shall be extended for a period of time equal to the pendency of
such proceeding including all appeals by the Employee.

(g) Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Employee of any of the covenants contained in Sections 7
through 12 of this Agreement will cause irreparable harm and damage to the
Company, the monetary amount of which may be virtually impossible to ascertain.
As a result, the Employee recognizes and hereby acknowledges that the Company
shall be entitled to an injunction from any court of competent jurisdiction
enjoining and restraining any violation of any or all of the covenants contained
in Sections 7 through 12 of this Agreement by the Employee or any of his
affiliates, associates, partners or agents, either directly or indirectly, and
that such right to injunction shall be cumulative and in addition to whatever
other remedies the Company may possess.

(h) Survival. The provisions of Sections 7 through 12 shall survive the
expiration or termination of the Employee’s employment and shall survive the
expiration or termination of this Agreement.

13. Modification. This Agreement may not be changed, modified, released,
discharged, abandoned, or otherwise amended, in whole or in part, except by an
instrument in

 

12 of 16

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

writing, signed by Employee and by the Company. Any subsequent change or changes
in Employee’s relationship with the Company or Employee’s compensation shall not
affect the validity or scope of this Agreement.

14. Entire Agreement. Employee acknowledges receipt of this Agreement, and
agrees that with respect to the subject matter thereof, it is Employee’s entire
agreement with the Company, superseding any previous oral or written
communications, representations, understandings with the Company or any office
or representative thereof. Each party to the Agreement acknowledges that, in
executing this Agreement, such party has had the opportunity to seek the advice
of independent legal counsel, and has read and understood all of the terms and
provisions of the Agreement.

15. Severability. In the event that any paragraph or provision of this Agreement
shall be held to be illegal or unenforceable, the entire Agreement shall not
fall on account thereof, but shall otherwise remain in full force and effect,
and such paragraph or provision shall be enforced to the maximum extent
permissible.

16. Successors and Assigns. This Agreement shall be binding upon Employee’s
heirs, executors, administrators or other legal representatives and is for the
benefit of the Company, its successors and assigns. This Agreement shall be
binding upon the Company’s successors and assigns.

17. Governing Law. This Agreement shall be governed by the laws of the State of
Florida without regard to conflicts of laws principles.

18. Counterparts. This Agreement may be signed in counterparts and by facsimile
transmission, each of which shall be deemed an original and both of which shall
together constitute one agreement.

19. No Waiver. No waiver by either party hereto of any breach of this Agreement
by the other party hereto shall constitute a waiver of any subsequent breach.

20. Notice. Any notice hereby required or permitted to be given shall be
sufficiently given if in writing and upon mailing by Federal Express, next day
delivery, or registered or certified mail, postage prepaid, to either party at
the address of such party or such other address as shall have been designated by
written notice by such party to the other party.

21. Arbitration.

21.1 Exclusive Remedy. The parties recognize that litigation in federal or state
courts or before federal or state administrative agencies of disputes arising
out of the Employee’s employment with the Company or out of this Agreement, or
the Employee’s termination of employment or termination of this Agreement, may
not be in the best interests of either the

 

13 of 16

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

Employee or the Company, and may result in unnecessary costs, delays,
complexities, and uncertainty. The parties agree that, except as otherwise
provided by this Section, any dispute between the parties arising out of or
relating to the Employee’s employment, or to the negotiation, execution,
performance or termination of this Agreement or the Employee’s employment,
including, but not limited to, any claim arising out of this Agreement, claims
under Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act of 1967, the Americans
with Disabilities Act of 1990, Section 1981 of the Civil Rights Act of 1966, as
amended, the Family and Medical Leave Act, the Employee Retirement Income
Security Act, and any similar federal, state or local law, statute, regulation,
or any common law doctrine, whether that dispute arises during or after
employment, shall be resolved by arbitration in the Palm Beach County area, in
accordance with the National Employment Arbitration Rules of the American
Arbitration Association, as modified by the provisions of this Section 21.
Except as set forth below with respect to Sections 7 through 12 of this
Agreement, the parties each further agree that the arbitration provisions of
this Agreement shall provide each party with its exclusive remedy, and each
party expressly waives any right it might have to seek redress in any other
forum, except as otherwise expressly provided in this Agreement. The provisions
of this Section 21 shall not apply to any damages or injunctions that may be
sought with respect to disputes arising out of or relating to Sections 7 through
12 of this Agreement. As concerns any damages or injunctions that may be sought
with respect to disputes arising out of or relating to Sections 7 through 12,
the Employee agrees to submit to the exclusive jurisdiction of the State of
Florida; agrees that any such dispute shall be heard by a JUDGE AND NOT A JURY;
agrees that any suit shall be brought exclusively in any state or federal court
of competent jurisdiction in Palm Beach County, Florida; and agrees that the
prevailing party shall be entitled to an award of reasonable attorneys’ fees and
costs. The parties acknowledge and agree that their obligations under this
arbitration agreement shall survive the expiration or termination of the
Employee’s employment and shall survive the expiration or termination of this
Agreement. By election of arbitration as the means for final settlement of all
claims, except as otherwise provided herein, the parties hereby waive their
respective rights to, and agree not to, sue each other in any action in a
Federal, State or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement. The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request or motion will be made for trial by
jury.

21.2 Arbitration Procedure and Arbitrator’s Authority. In the arbitration
proceeding, each party shall be entitled to engage in any type of discovery
permitted by the Federal Rules of Civil Procedure, to retain its own counsel, to
present evidence and cross-examine witnesses, to purchase a stenographic record
of the proceedings, and to submit post-hearing briefs. In reaching his/her
decision, the arbitrator shall have no authority to add to, detract from, or
otherwise modify any provision of this Agreement. The arbitrator shall submit
with the award a written opinion which shall include findings of fact and
conclusions of law. Judgment upon the award rendered by the arbitrator may be
entered in any court having competent jurisdiction.

 

14 of 16

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

21.3. Effect of Arbitrator’s Decision: Arbitrator’s Fees. The decision of the
arbitrator shall be final and binding between the parties as to all claims which
were or could have been raised in connection with the dispute, to the full
extent permitted by law. In all cases in which applicable federal law precludes
a waiver of judicial remedies, the parties agree that the decision of the
arbitrator shall be a condition precedent to the institution or maintenance of
any legal, equitable, administrative, or other formal proceeding by the Employee
in connection with the dispute, and that the decision and opinion of the
arbitrator may be presented in any other forum on the merits of the dispute. If
the arbitrator finds that the Employee was terminated in violation of law or
this Agreement, the parties agree that the arbitrator acting hereunder shall be
empowered to provide the Employee with any remedy available should the matter
have been tried in a court, including equitable and/or legal remedies,
compensatory damages and back pay. The arbitrator’s fees and expenses and all
administrative fees and expenses associated with the filing of the arbitration
(the “Fees”) shall be borne by the non-prevailing party.

22. Assignment. The Company shall have the right to assign this Agreement and
its rights and obligations hereunder in whole, but not in part, to any
corporation or other entity which is a wholly-owned subsidiary of the Company or
with or into which the Company may hereafter merge or consolidate or to which
the Company may transfer all or substantially all of its assets, if in any such
case said corporation or other entity shall by operation of law or expressly in
writing assume all obligations of the Company hereunder as fully as if it had
been originally made a party hereto. The Employee may not assign or transfer
this Agreement or any rights or obligations hereunder.

23. Waiver of Jury Trial. The Employee hereby knowingly, voluntarily and
intentionally waives any right that the Employee may have to a trial by jury in
respect of any litigation based hereon, or arising out of, under or in
connection with this Agreement and any agreement, document or instrument
contemplated to be executed in connection herewith, or any course of conduct,
course of dealing statements (whether verbal or written) or actions of any party
hereto.

24. Attorneys’ Fees and Costs. The Company will pay directly or reimburse
Employee for any reasonable advisory and attorneys’ fees and costs incurred by
Employee in negotiating the terms of this Agreement prior to Employee’s
execution of this Agreement.

[Signatures on following page]

 

15 of 16

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

The undersigned have executed this Agreement as of the date first forth above.

 

EQUITY MEDIA HOLDINGS CORPORATION (“Company”) By:  

 

Name:

 

 

Title:

 

 

THOMAS M. ARNOST (“Employee”) By:    

 

16 of 16



--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (the “Agreement”) is entered into
by and between                                          (“Employee”) and Equity
Media Holdings Corporation, a Delaware corporation (“Company”).

RECITALS

WHEREAS, the Company has decided to terminate the Employee’s employment
relationship with the Company; and

WHEREAS, the parties desire to resolve all matters between them, including all
matters related to and/or arising out of Employee’s employment with the Company
(including, without limitation, the ending of Employee’s employment with the
Company), and the facts and circumstances underlying the same, and to settle and
compromise any and all claims and differences between them, of any sort, origin,
or description.

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
agreements contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Employee and the Company agree as follows:

1. Termination of Employment: As of [INSERT DATE], Employee’s employment with
the Company has been terminated. Employee shall no longer be eligible to
participate in, or be covered by, any employee benefit plan or program offered
by or through the Company, and he shall not receive any benefits or payments
from the Company, except as otherwise specified in this Agreement.

2. Payments: Employee shall be paid through his last day of employment in
accordance with the Company’s normal payroll cycle. In addition, the Company
shall pay Employee [INSERT TERMS OF SEVERANCE PAYMENTS HERE] (“Severance
Payment”), less appropriate deductions and withholdings.

3. Benefits; Stock Options: [INSERT TERMS REGARDING BENEFITS; STOCK OPTIONS] The
Company does not make any representations to Employee about the tax implications
of the vesting or exercise of stock options under this Agreement, and Employee
acknowledges that he has had the opportunity to meet with an attorney,
accountant and/or tax professional to discuss this Agreement. Employee shall
indemnify Employee with respect to any tax consequences caused by the vesting
and exercise of Company stock options.

4. General Waiver and Release of All Claims: [TO BE MODIFIED AS NECESSARY TO
COMPORT WITH APPLICABLE STATE AND LOCAL LAWS AND TO COMPLY WITH THEN-CURRENT
STATE OF THE LAW] In exchange for the

 

1 of 5

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

promises contained in this Agreement, Employee agrees that Employee or any
person acting by, through, or under Employee, VOLUNTARILY, KNOWINGLY AND
WILLINGLY RELEASES AND FOREVER DISCHARGES the Company, including its parent and
subsidiary corporations, affiliates, all related domestic and foreign
businesses, entities, corporations, and partnerships, including but not limited
to                                         
                                        
                                        
                                                  , as well as all current and
former directors, officers, executives, shareholders, partners, employees,
successors in interest, predecessors, representatives, agents, insurers,
attorneys, divisions, joint venturers, investors, and assigns and each of them
(collectively “Company Releasees”), FROM ANY AND ALL CLAIMS OR OBLIGATIONS OF
ANY KIND OR NATURE WHATSOEVER whether now known or unknown and later discovered,
suspected or unsuspected, which arose on or before the Effective Date (as
defined below) of this Agreement. Employee understands that this release
includes but is not limited to any right that Employee may have relating in any
way to Employee’s employment by the Company or the conclusion of such
employment, including without limitation any claims under the law of contracts
or torts, the Age Discrimination in Employment Act of 1967, as amended (29
U.S.C. Sections 621 et. seq.), including the Older Workers Benefit Protection
Act of 1990; Title VII of the Civil Rights Act of 1964, as amended (42 U.S.C.
Sections 2000e et. seq.), including the Civil Rights Act of 1991 and the Civil
Rights Acts of 1886, 1970 and 1971 (42 U.S.C. Sections 1981 et. seq.); the
Americans With Disabilities Act (42 U.S.C. Sections 12101 et. seq.); and the
Rehabilitation Act of 1973; or any other federal, state, or local statutory or
common laws relating to discrimination or employment. Employee declares and
represents that the Employee has been paid all wages or other compensation owed
by any or all of the Company Releasees and represents that he has not suffered
and on-the-job injuries or work-related accidents or injuries, occupational
diseases or disabilities, whether temporary, permanent, partial, or total, for
which the Employee has not been fully compensated. Employee further agrees that
he has been granted all leave, including all leave under the Family and Medical
Leave Act, to which he may have been entitled, if any.

Employees agrees that he will not institute any action or actions, cause or
causes of action (in law or in equity), suits, debts, liens, claims, demands,
now known or unknown and later discovered, suspected or unsuspected, fixed or
contingent which Employee may have or claim to have in state or federal court,
or with any state, federal or local government agency or with any administrative
or advisory body arising from or attributable to any or all of the Company
Releasees, including but not limited to, all employee benefit plans sponsored or
administered by Company. Employee also agrees that if a claim is prosecuted in
Employee’s name before any court or administrative agency, Employee waives and
agrees not to take any award of money or other damages from such suit. Employee
also agrees that if a claim is prosecuted in Employee’s name, Employee will
immediately request, in writing, that the claim on Employee’s behalf be
withdrawn. Employee also agrees that Employee is waiving on behalf of Employee
and Employee’s attorneys all claims for attorneys’ fees, expenses and court
costs, including the same at all appellate levels.

5. Review and Revocation: Employee acknowledges that he has been advised in
writing to consult with an attorney before signing this Agreement and that he
has been afforded the opportunity to consider the terms of this Agreement for
twenty-one (21) days prior to its

 

2 of 5

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

execution. The Employee understands that he can use all or any part of this
21-day period to decide whether to sign this Agreement. The Employee and Company
agree that any material or non-material changes which may be made in this
Agreement after the Agreement is initially provided to the Employee shall not
re-start the running of the 21-day period. Employee further acknowledges that he
has read this Agreement in its entirety; that he fully understands all of its
terms and their significance; that he has signed it voluntarily and of his own
free will; and that he intends to abide by its provisions without exception.

6. Effective Date and Revocation: So long as Employee does not revoke this
Agreement, this Agreement shall become effective on the eighth day following the
date the Employee signs this Agreement (“Effective Date”). For a period of seven
(7) days following the date the Employee signs this Agreement, the Employee may
revoke this Agreement by providing written notice of revocation to: [INSERT
CONTACT PERSON] In the event that Employee revokes the Agreement prior to the
eighth day after his execution of it, this Agreement and the promises contained
herein shall automatically be null and void.

7. No Admission of Liability: The Execution of this Agreement does not
constitute an admission by any Company Releasee or Employee of any violation of
any civil rights or other employment discrimination statute, or any other legal
statute, provision, regulation, ordinance, order or action under common law or
of any wrongdoing of any kind, and this Agreement shall not be offered or used
to establish any such liability.

8. Non-disparagement; No re-Employment: Employee agrees not to take any action
or make or condone any communication, written or otherwise, that disparages,
criticizes or otherwise reflects adversely or encourages any adverse action
against any Company Releasee. In response to inquiries from third parties,
Employee shall state only that the Employee separated from the Company on
mutually acceptable terms, except to the extent that Employee has authorized the
disclosure of additional information regarding his employment and/or separation
from employment, which information shall be authorized by Employee specifically
and in writing. Employee also agrees that he will not seek reemployment with the
Company or work on the property of the Company or any related entity as a
contractor or in any other capacity at any time in the future.

9. Restrictive Covenants: Notwithstanding anything in this Agreement, and
specifically notwithstanding the “Entire Agreement” clause of this Agreement,
any and all restrictive covenants, including but not limited to any
non-competition, non-solicitation, or confidentiality covenants, included in any
agreement by and between the Employee and the Company (or any entity related to
the Company), including but not limited to [INSERT EXPRESS REFERENCES TO
EMPLOYMENT AGREEMENT(S), STOCK OPTION AGREEMENT(S), AND OTHER SOURCES OF
RESTRICTIVE COVENANTS HERE], shall survive the execution and delivery of this
Agreement and shall continue in full force and effect in accordance with their
terms subsequent to the Effective Date of this Agreement.

10. Return of Property: Employee agrees that all property of the Company or any
related entity, including but not limited to any trade secrets, confidential
information, business documents, books, records, accounts, credit cards, and/or
equipment, has been returned to the Company as of the date the Employee executes
this Agreement.

 

3 of 5

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

11. Cooperation: Employee agrees to cooperate with the Company and its attorneys
in connection with any threatened or pending litigation against the Company or
its Affiliates, and to make himself, upon reasonable notice, to prepare for and
appear at deposition or trial in connection with any such matters.

12. Severability: In the event that any provision of this Agreement shall be
held to be illegal or unenforceable, the entire Agreement shall not fall on
account thereof, but shall otherwise remain in full force and effect, and such
paragraph or provision shall be enforced to the maximum extent permissible.

13. Entire Agreement: This Agreement constitutes the complete understanding
between the parties and supersedes all prior agreements between the parties,
except the [INSERT BY EXPRESS REFERENCE ANY AGREEMENTS THAT ARE TO SURVIVE THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO ANY RESTRICTIVE COVENANTS INCLUDED IN
ANY SUCH AGREEMENTS]. Employee acknowledges the Company has not made any
representation to him other than as set forth herein. Any modification of this
Agreement shall be in writing and signed by each of the parties.

14. Governing Law; Jurisdiction and Venue: This Agreement shall be governed by
and construed in accordance with the laws of the State of Florida without regard
to conflicts of laws principles. Employee agrees to submit to the exclusive
jurisdiction of the State of Florida; agrees that any such dispute shall be
heard by a JUDGE AND NOT A JURY; agrees that any suit shall be brought
exclusively in any state or federal court of competent jurisdiction in Palm
Beach County, Florida; and agrees that the prevailing party shall be entitled to
an award of reasonable attorneys’ fees and costs.

15. Successors and Assigns: The Company may assign this Agreement. The Employee
shall not assign this Agreement. This Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the Company and its successors and
assigns.

16. Confidentiality: This Agreement is confidential and shall not be disclosed
by Employee to any other person, company or entity. The Agreement may be used as
evidence only in a subsequent proceeding in which any of the parties allege a
breach of this Agreement.

[Signatures on following page]

 

4 of 5

                         

                             EMPLOYEE     COMPANY



--------------------------------------------------------------------------------

The undersigned have executed this Agreement as of the date first forth above.

 

EQUITY MEDIA HOLDINGS CORPORATION

(“Company”)

By:                                         
                                                    ,

in his/her capacity as authorized representative of the

Company

Print Name:                                           
                                  

Title:                                     
                                                      

Date:                                     
                                                      

THOMAS M. ARNOST (“Employee”)

By:                                      
                                                        

Print Name:                                    
                                         

Date:                                     
                                                      

 

5 of 5

                         

                             EMPLOYEE     COMPANY